                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                        KNOXVILLE DIVISION

    CORTNEY LOWE,                                         )
                                                          )
                  Plaintiff,                              )                     3:19-CV-00524
                                                          )
           vs.                                            )
                                                          )
    ANDREW SAUL,                                          )
    Commissioner of Social Security,                      )
                                                          )
                  Defendant.                              )

                      AMENDED MEMORANDUM OPINION AND ORDER1

          This matter is before the United States Magistrate Judge with the consent of the parties and

by order of reference [Doc. 17] for disposition and entry of a final judgment. Claimant first filed an

application for Supplemental Security Insurance Benefits (“SSI”) under the Social Security Act, Title

XVI, on April 21, 2017. The application was denied on December 6, 2018, following a hearing before

an Administrative Law Judge (“ALJ”), and the Appeals Council denied Claimant’s request for review

of that decision on October 30, 2019. This action is for judicial review of the Commissioner’s final

decision per 42 U.S.C. § 405(g) and 42 U.S.C. § 1383(c)(3). Each party filed a dispositive motion

[Docs. 15 & 18] and supporting memorandum [Docs. 16 & 19].

I.        APPLICABLE LAW – STANDARD OF REVIEW

          A review of the Commissioner’s findings is narrow. The Court is confined to determining (1)

whether substantial evidence supported the factual findings of the ALJ and (2) whether the

Commissioner conformed to the relevant legal standards. 42 U.S.C. § 405(g); see Brainard v. Sec’y

of Health & Human Servs., 889 F.2d 679, 681 (6th Cir. 1989). “Substantial evidence” is evidence that

is more than a mere scintilla and is such relevant evidence as a reasonable mind might accept as

adequate to support the challenged conclusion. Richardson v. Perales, 402 U.S. 389, 401 (1971). It


1
  This Amended Memorandum and Opinion is entered by the Court pursuant to Fed. R. Civ. P. 60 (a) as the Court has
determined that certain portions of its ruling should be further clarified. This Amended Memorandum and Opinion do not
alter the Court’s initial ruling in the case.


    Case 3:19-cv-00524-CRW Document 22 Filed 04/07/21 Page 1 of 23 PageID #: 759
must be enough to justify, if the trial were to a jury, a refusal to direct a verdict when the conclusion

sought to be drawn is one of fact. LeMaster v. Sec’y of Health & Human Servs., 802 F.2d 839, 841

(6th Cir. 1986). A court may not try the case de novo, resolve conflicts in the evidence, or decide

questions of credibility. Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984). Even if a court were

inclined to resolve factual issues differently, the decision must stand if substantial evidence supports

it. Listenbee v. Sec’y of Health & Human Services, 846 F.2d 345, 349 (6th Cir. 1988). At the same

time, a decision supported by substantial evidence “will not be upheld where the [Social Security

Administration] fails to follow its own regulations and where that error prejudices a claimant on the

merits or deprives the claimant of a substantial right.” Bowen v. Comm’r of Soc. Sec., 478 F.3d 742,

746 (6th Cir. 2007).

       A claimant must be under a “disability” as defined by the Act to be eligible for benefits.

“Disability” includes physical and mental impairments that are “medically determinable” and so

severe as to prevent the claimant from (1) performing her past job and (2) engaging in “substantial

gainful activity” that is available in the regional or national economies. 42 U.S.C. § 423(a). A five-

step sequential evaluation applies in disability determinations. 20 C.F.R. § 404.1520. Review ends

with a dispositive finding at any step. See Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007).

Those steps are as follows:

       1.      Has the claimant engaged in substantial gainful activity?

       2.      Does the claimant suffer from one or more severe impairments?

       3.      Do the claimant's severe impairments, alone or in combination, meet or equal the
               criteria of an impairment set forth in the Commissioner's Listing of Impairments
               (the “Listings”), 20 C.F.R. Part 404, Subpart P, Appendix 1?

       4.      Considering the claimant’s [Residual Functional Capacity], can he or she perform
               his or her past relevant work?

       5.      Assuming the claimant can no longer perform his or her past relevant work –– and
               also considering the claimant’s age, education, past work experience, and RFC –
               – do significant numbers of other jobs exist in the national economy which the
               claimant can perform?

See 20 C.F.R. § 404.1520.

 Case 3:19-cv-00524-CRW Document 22 Filed 04/07/21 Page 2 of 23 PageID #: 760
       A claimant bears the burden of establishing benefits entitlement by proving the existence of a

disability. See Boyes v. Sec’y of Health & Human Servs., 46 F.3d 510, 512 (6th Cir. 1994). If a

claimant meets that burden in steps one through four of the analysis set forth above, at step five, the

burden shifts to the Commissioner to establish a claimant’s ability to work. Moon v. Sullivan, 923

F.2d 1175, 1181 (6th Cir. 1990). In conducting its review of the ALJ’s decision, the Court may

consider any evidence contained in the record regardless of whether it was cited by the ALJ. See

Heston v. Comm’r of Soc. Sec., 245 F.3d. 528, 535 (6th Cir. 2001).

II.    PROCEDURAL AND FACTUAL OVERVIEW

       Cortney Lowe (“Claimant”) first applied for SSI benefits under Title XVI of the Social

Security Act on April 21, 2017. (Tr. p. 19) (“Tr” and the page refer to the transcript of and relevant

page from the administrative record as opposed to the court-affixed document and page number). She

alleged disability as of the date of filing based upon certain physical and mental conditions. Id.

Claimant’s claim was denied on December 6, 2018 following a hearing before an ALJ. (Tr. p. 12).

The Appeals Council denied her request for review on October 30, 2019. (Tr. p. 1).

       The hearing in this matter was conducted by the ALJ on June 7, 2018, during which Claimant

and a vocational expert (“VE”) testified. (Tr. p. 15). In her ruling, the ALJ found that Claimant had

not engaged in substantial gainful activity after her April 21, 2017 alleged onset date. (Tr. p. 17). The

record reflects that Claimant was only twenty-three years old on the date her application for benefits

was filed in this cause, qualifying her as a younger individual. (Tr. p. 23). She had obtained her high

school diploma but had no past relevant work history. Id.

       In her findings, the ALJ addressed the severity of Claimant’s claimed impairments, finding

that she had learning disabilities, depression, bipolar disorder, anxiety disorder and obsessive-

compulsive disorder, which were all properly classified as severe impairments. (Tr. p. 17). The ALJ

went on to determine that Claimant did “not have an impairment or combination of impairments that




 Case 3:19-cv-00524-CRW Document 22 Filed 04/07/21 Page 3 of 23 PageID #: 761
meets or medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart

P, Appendix 1...” (Tr. p. 18).

       The ALJ then analyzed Claimant’s residual functional capacity (“RFC”) and found that she

could perform work at all exertional levels but that she was functionally illiterate, could not have

contact with the public, that direct/non-confrontational contact with coworkers and supervisors could

only occur occasionally and that any workplace changes must be occasional and gradually introduced.

(Tr. p. 19). In formulating the RFC, the ALJ states that she considered Claimant’s testimony and

reviewed her medical history as well as some education history. She also summarized several of

Claimant’s medical appointments and school interactions, noting the findings from each. (Tr. p. 20-

23). The ALJ also considered the opinions of state agency medical reviewers, Brad Williams, M.D.

and Annette Brooks-Warren, M.D. (Tr. p. 23). Ultimately, the ALJ determined that Claimant retained

the ability to perform unskilled work through the date of her decision and that there are “jobs that

exist in significant numbers in the national economy” that Claimant can perform. (Tr. p. 23-24).

                        Consultative Psychological Evaluations Performed

Evaluation by Martha Wike, PhD

       Dr. Martha Wike examined Claimant on October 25, 2011. At that time, Claimant was

eighteen years of age and had never driven. (Tr. p. 427). She lived alone in a mobile home provided

to her by a family friend located close to her grandmother’s home and her financial support was

provided by her grandmother and an uncle as well as through limited government benefits. (Tr. p.

425). Claimant’s grandmother provided the lion’s share of Claimant’s food with Claimant

occasionally cooking only very basic things like macaroni and cheese or corn. (Tr. p. 427). Claimant

generally bathed once a week (and occasionally her grandmother still assisted her with spots she could

not reach), did her own laundry and cleaned her own house with some help from her grandmother.

Id. Neither Claimant nor her grandmother had a vehicle and Claimant had no phone. Id. Claimant

spent most of her time outside with her dog when weather permitted, watched some television, and



 Case 3:19-cv-00524-CRW Document 22 Filed 04/07/21 Page 4 of 23 PageID #: 762
worked jigsaw puzzles although there is no indication of how complex the puzzles were that she

worked. Id.

       Upon inquiry, Claimant advised that her father had died of a massive heart attack when she

was five years old and soon thereafter her mother took up with a sex offender and left Claimant to be

raised by her grandmother because DCS either had or was going to remove her from her mother’s

home. (Tr. p. 425). Claimant was obese and reported that she had been made fun of as a result, also

noting that she did not get along well with others. (Tr. p. 424-25). While Claimant graduated from

high school, she received a special education diploma. (Tr. p. 425).

       Dr. Wike observed that Claimant was properly oriented, and her affect was appropriate;

however, her concentration was fair-to-poor, she could not adequately perform some of the simple

tests Dr. Wike administered, and Dr. Wike noted that Claimant’s ability to think abstractly was poor

and that her judgment and insight were fair-to-poor. (Tr. p. 426). Following her examination of

Claimant, Dr. Wike opined that Claimant’s ability to understand and remember instructions is

moderately impaired as a result of her level of cognitive functioning; her ability to sustain attention

and concentration is probably moderately impaired as a result of her level of intellectual functioning;

her ability to interact with other people is mildly to moderately impaired as a result of her general

avoidance of other people and her level of cognitive ability; her ability to adapt to changes in her

routine or work-like settings is moderately impaired as a result of her level of cognitive functioning

and would not be able to do any job that required math skills or running anything like a cash register.

(Tr. p. 429). She further opined that Claimant was operating at less than a fifth-grade level in reading

and a less than a first- grade level in math and would be unable to manage her own finances. Id. Dr.

Wike’s report contained no notation indicating a lack of cooperation or effort by Claimant with regard

to the testing or examination process.

Evaluation by Dennis Spjut, Ph.D

       Dr. Dennis Spjut conducted a psychological examination of Claimant on May 2, 2014. (Tr.

530). On the date of the examination, Claimant was 20 years old and pregnant. Id. Dr. Spjut found



 Case 3:19-cv-00524-CRW Document 22 Filed 04/07/21 Page 5 of 23 PageID #: 763
her to be clean and casually attired and noted Claimant reported she was enjoying her pregnancy so

far. Id. Claimant did not have a driver’s license and was brought to the appointment by her uncle. She

reported she had done a little practice driving and had tried to get her learner’s permit once but failed

the test. Id. Dr. Spjut’s report stated Claimant was cooperative throughout the evaluation, but noted

she had trouble clearly explaining her family history. Id.

       Claimant advised Dr. Spjut that she did not stay with her mother as a child and that her mother

would not take care of her. Id. She reported that her father passed away when she was three and that

she blamed her mother for his death because “she cheated on him a lot.” Id. Claimant also told Dr.

Spjut that she and her siblings were taken away from their mother when she was seven or eight

because their mother “got with” a registered sex offender who tried to rape her when she was six or

seven while she was in bed sleeping but she got away from him. Claimant said her mother did not

believe that he tried to rape her “so they took us away.” (Tr. p. 531). Lowe reported she graduated

high school in 2011 with a special education diploma. Dr. Spjut noted that Claimant had never had a

job or earned any money. Id.

       Claimant advised she lived with her grandmother until she was 18 years old and had lived

with her uncle for a while. She reported she was currently living with her brother and his family. Id.

Claimant helps some with household chores and watches 2-3 hours of television per day and

sometimes listens to the radio. Claimant cannot read or count money well and cannot write a check.

Id. When asked she said she has “maybe like two” friends and does not have a hobby. (Tr. p. 531-

32). Claimant reported she sometimes experiences emotional turmoil when talking about her past.

(Tr. p. 532). Dr. Spjut noted that no mental health records were available for review. Id.

       Dr. Spjut administered several tests to measure Claimant’s intellectual ability and determined

she has a full-scale IQ score of 65, placing her in the mild intellectual disability range of intelligence

classifications. (Tr. p. 533). Based on Claimant’s test performance, Dr. Spjut concluded that Claimant

generally would be able to understand simple oral instructions but would occasionally have difficulty

understanding detailed oral instructions. (Tr. p. 534). He found Claimant to be functionally illiterate



 Case 3:19-cv-00524-CRW Document 22 Filed 04/07/21 Page 6 of 23 PageID #: 764
and therefore opined all written instructions would be problematic. Id. Dr. Spjut also opined that

Claimant “likely would be capable of maintaining schedules, attendance, and sustaining a routine in

a sheltered workshop setting” and suggested Claimant contact vocational rehabilitation. Id. Dr. Spjut

found Claimant to be capable of maintaining socially appropriate behavior in her peer group, but

unlikely to interact effectively or confidently with the general public. Id. He opined she would likely

be aware of most normal hazards, but may have some difficulty in taking precautions, mostly due to

her obesity and her reported back and knee problems. Id. Dr. Spjut concluded Claimant is not capable

of managing her own finances. Id.

Evaluation by Shannon Wilson, Ph.D

       Claimant, who at the time was twenty-two years of age, was evaluated by Dr. Wilson on

August 24 and 26 and September 8, 2015 at the request of DCS for purposes of determining her

psychological and cognitive functioning. (Tr. p. 654). DCS referred Claimant after concerns arose

about Claimant’s ability to care for her daughter. Id. Dr. Wilson noted that Claimant was on-time for

all but her third appointment. After initially misleading Dr. Wilson about the reason for being late,

she ultimate advised Dr. Wilson that she was not on time because she had been subpoenaed to testify

about a shooting that took place outside of her apartment. Id.

       Claimant was accompanied by the father of her child, and she was described by Dr. Wilson

as alternating between being friendly and cooperative and being defensive, evasive and rude. Id.

Claimant advised Dr. Wilson that her child was taken from her after the child was hospitalized at

Children’s Hospital. Id. The hospital advised that they had great difficulty reaching Claimant and the

child’s father. Claimant stated that the reason for the difficulty is that both were sick for a ten-day

period but prior to that time had been visiting the baby daily. Id. Apparently, Claimant’s child had

very serious health issues, with Claimant being able to recall the nature of most, but not all, of the

child’s conditions. (Tr. p. 655). When asked why the child had to be hospitalized, Claimant explained

that the child’s monitors went off for no apparent reason. Id. Claimant called her aunt to report the

issue instead of calling 911 and ultimately her aunt got her and her child to the hospital where the



 Case 3:19-cv-00524-CRW Document 22 Filed 04/07/21 Page 7 of 23 PageID #: 765
child was determined to be refluxing and suffering from pneumonia. Id. Claimant advised that she

was living with her sister at that moment in time because there was no food in her house, as she had

spent all her money on Christmas dinner. Id. She also advised that on another occasion, the child had

stopped breathing and turned blue while the home health nurse was visiting. While Claimant and the

child’s father told Dr. Wilson that they felt comfortable using the child’s G-tube, including

programming the doses of medication and rate of feeding the child needed, Dr. Wilson noted that

multiple progress notes from the child’s medical providers stated that Claimant had struggled to

calculate the proportions of formula and water correctly and required multiple re-trainings. Id.

Medical professionals noted that Claimant had difficulty focusing during these trainings. Id.

       Claimant advised Dr. Wilson she was working for a company that cleans up World’s Fair Park

after events and mainly works holidays and after special events. Id. Claimant’s aunt was her primary

source of transportation during this time. Id. Claimant reported that learning disorders run in her

family and that she had been diagnosed with depression and anxiety. Id. Dr. Wilson noted that

previous academic evaluations have resulted in Claimant being diagnosed with Borderline Intellectual

Functioning and include notations that Claimant exhibits deficiencies in auditory memory, fluid

reasoning, and comprehension. Id. Dr. Wilson took special noted of a 2008 evaluation that stated

Claimant struggles and is critical of others and “with each submission to others, her resentment and

bitterness may grow, and surges of anger may break through her façade of propriety.” (Tr. p. 655-

56).

       Based on her interview, observations, and psychological testing of Claimant Dr. Wilson

concluded that Claimant’s suffers from Mild Intellectual Disability, Specific Learning Disorder with

impairment in mathematics, and Unspecified Personality Disorder with Paranoid and Avoidant

Features. (Tr. p. 656). Dr. Wilson also found that Claimant meets the criteria for an Unspecified

Anxiety Disorder and an Unspecified Depressive Disorder. Id. Dr. Wilson opined that Claimant was

not capable of managing the calculations and preparations necessary to prepare and administer her

child’s feedings for several reasons. Id. Specifically, Dr. Wilson found that Claimant’s insufficient



 Case 3:19-cv-00524-CRW Document 22 Filed 04/07/21 Page 8 of 23 PageID #: 766
math skills, her tendency to become easily frustrated and give up or guess when she is unsure, and

her high level of resistance to admitting shortcomings and asking for help rendered her unable to

adequately manage her child’s feedings. Id.

        Dr. Wilson’s report also stated that Claimant’s test scores showed significant weakness in the

areas of verbal abstract reasoning, arithmetic, short-term visual memory, and learning ability. (Tr. p.

657). Claimant’s visual-spatial skills and visual scanning speed are areas of strength for her but are

still below average. Id. Claimant’s Full-Scale IQ of 71 places her at the extreme low end of the

Borderline range of intellectual functioning, and in the 3rd percentile for her age group. (Tr. 657-58).

Claimant’s math skill level is between 2nd and 4th grade, depending on the type of math involved. (Tr.

657). Claimant’s functioning is equivalent to a 1st grade level with regard to remembering what she

hears, and she has a 4th grade ability to understand and follow verbal directions. (Tr. p. 659). Dr.

Wilson found Claimant’s reading comprehension ability to be consistent with the expectation for a

child in 5th grade. Id. Claimant’s test performance also suggest she experiences a “moderately severe

mental disorder,” possesses insufficient coping strategies, and struggles to regulate her emotional

experiences and behavior and may increasingly exhibit a tendency to be argumentative and

mistrustful. Id.

                                   Consultative Medical Reviews

Review by Brad Williams, M.D.

        Dr. Brad Williams completed a review of Claimant’s medical records on June 19, 2017 during

Claimant’s initial DIB determination. (Tr. p. 137-45). Dr. Williams noted Claimant’s treatment for

anxiety and depression in September 2016 and her admitted use of marijuana. (Tr. 141). His review

of her February 2017 records noted “better on meds.” and mentioned “adequate attention” for both

February and March 2017. Id. However, his report noted that in May 2017 Claimant was “improved

on Depakote but forgot to take it most days” and was “upset due to boyfriend leaving her.” Id. Dr.

Williams also stated Claimant “gets angry with people and “doesn’t like orders.” Id.




 Case 3:19-cv-00524-CRW Document 22 Filed 04/07/21 Page 9 of 23 PageID #: 767
        Based on his review of Claimant’s medical records, Dr. Williams opined that while Claimant’s

medical diagnosis could cause the stated symptoms, the medical record does not fully support the

severity of Claimant’s stated limitations. Id. Dr. Williams found that Claimant’s symptoms are

“generally consistent” with the medical record and diagnoses in the record that reflect moderate

mental component based on clinical findings of “adequate attention” on mental status examinations

and “generally euthymic mood.” Id. Dr. Williams concluded Claimant’s ability to remember places

and work procedures and short and simple instructions were not significantly limited but her ability

to understand and remember detailed instructions was markedly limited. (Tr. p. 143-44). He also

found Claimant to have sustained concentration and persistence as well as social interaction

limitations. (Tr. p. 144).

        Ultimately, Dr. Williams opined Claimant is able to perform simple tasks but not more

complex tasks without significant difficulty and is likely to have some but not substantial difficulty

in sustaining an ordinary work routine and complete a normal work week with acceptable

performance productivity. (Tr. p. 145). He further opined Claimant is unable to interact with the

general public but would be okay with supervisors and coworkers with occasional disruptions due to

psychological based symptoms and is able to be aware of and appropriately respond to infrequent

changes in the workplace. Id.

Review by Annette Brooks-Warren, M.D.

        Dr. Annette Brooks-Warren completed a review of Claimant’s medical records on August 27,

2017 during reconsideration. (Tr. 149-62). Dr. Brooks-Warren reviewed the record and considered

two additional visits to Cherokee Health System after the initial consultative evaluation in addition to

those reviewed by Dr. Williams. (Tr. 152-56). The additional records on June 26, 2017 and August

8, 2017 indicate claimant suspected pregnancy in June and confirmed she was twelve weeks pregnant

and experiencing thyroid issues in August. (Tr. 155-56) Claimant reported improved handling of

anxiety at the June appointment followed up by an observation of normal mood and affect in August.

Id.



Case 3:19-cv-00524-CRW Document 22 Filed 04/07/21 Page 10 of 23 PageID #: 768
         Dr. Brooks-Warren affirmed the original findings as to initial mental residual function

capacity (MRFC) and psychiatric review technique (PRT), after determining that while “Claimant’s

MDI could cause stated symptom, the MER [did] not fully support the severity of state limitations as

fully consistent.” Id.

                                        Claimant’s Treatment Records 2

Cherokee Health Systems

         The transcript contains extensive treatment records from Cherokee Health Systems dating

back to September 2016. (Tr. 539-657). The Court will not summarize each visit but will instead

summarize Claimant’s overall treatment history with the facility. In 2016, Claimant was noted to have

major depressive disorder (single episode), morbid obesity and depression of an unspecified type. (Tr.

p. 543). Records note that at various times during this period Claimant’s symptoms included

diminished concentration, excessive fear or anxiety, panic attacks, delayed reactions, poor judgment,

pressured speech, fair reasoning, and poor impulse control, insight and judgment. (Tr. p. 552, 568).

Claimant self-reported that functioning was very difficult due to depressed mood and fatigue. (Tr. p.

546). She noted that she would become tense and fearful and have episodes where she was

unmotivated and would having crying spells for no reason. Additionally, she advised on one visit that

she had recently experienced three panic attacks in a single night and that her mouth went numb

during the attack. (Tr. p. 566). Claimant also reported that the loss of her daughter after a year-long

DCS investigation was causing stress for her. (Tr. p. 552). Claimant was counseled on anxiety attacks

and prescribed mental health medications. (Tr. p. 544, 549). Of note, Claimant did admit to using

marijuana to calm herself. (Tr. p. 553).




2
  Claimant’s argument involves primarily psychological rather than physical functioning; therefore, the Court notes it has
considered Claimant’s records from Tennova North Hospital but finds those records to be of limited value to the issues
presently pending before the Court. The records do confirm Claimant’s claim of having spina bifida and demonstrate that
she has mild posterior element degenerative changes which the radiologist found unusual for someone of Claimant’s age
as well as mild degenerative changes in all three compartments of her knee with slight medial join space loss. (Tr. p. 503-
504).


Case 3:19-cv-00524-CRW Document 22 Filed 04/07/21 Page 11 of 23 PageID #: 769
       In 2017 Claimant was noted to be tearful, angry and anxious, with poor hygiene on one visit,

to have excessive speech and a labile effect. (Tr. p. 539). She was further noted as having mostly poor

and occasionally fair judgment and insight and had a very child-like presentation. Id. On one occasion

her thought processes were found to be tangential. Id. Multiple adjustments were made to Claimant’s

mental health medications during this time period. Id. A treatment team note indicates that one of

Claimant’s therapists believed her to have cognitive disabilities. (Tr. p. 572).

       Claimant noted that she continued to experience emotional difficulty, including anger,

because her daughter had been taken from her, as well as because significant family members had

died and then her boyfriend had left her. (Tr. p. 541, 556). During much of this period, Claimant was

hitting her head and cutting her wrist, although on one visit Claimant did report that she had been able

to refrain from the cutting for a while. (Tr. p. 541, 556, 558, 564). Claimant was also noted to be

having difficulty getting along with family members and was acting out in anger. (Tr. p. 560, 562).

Claimant also advised that she had been unable to appear for certain follow up appointments because

of transportation and family issues. (Tr. p. 556).

       During 2017, Claimant’s records do note some positives such as that she was reading books

although the records do not indicate what type or the reading level. (Tr. p. 550). Those records also

indicate that changes in Claimant’s medications had provided her with some improvement in her

mood regulation in that she was calmer and better able to handle stress, but the records note that she

continued to experience anxiety and depression. (Tr. p. 554). Additionally, there were times where

her reasoning, attention and impulse control were noted to be appropriate. (Tr. p. 556).

Reliant Family Health

       Records from Claimant’s treatment through Reliant Family Health include complaints and

treatment for psychiatric and mental health conditions. On January 23, 2013, Claimant appeared

before Emily Harless, FNP, to discuss symptoms of depression. (Tr. p. 445). Ms. Harless was advised

at that time that Claimant was visiting Michelle Barrett Hilton for therapy and was further advised

that Claimant had denied suicidal ideations. Id. In light of Claimant’s generalized complaint, Claimant



Case 3:19-cv-00524-CRW Document 22 Filed 04/07/21 Page 12 of 23 PageID #: 770
was prescribed one 25 MG dose of Sertraline HCI daily. (Tr. p. 446). At a follow up visit on February

26, 2013, Claimant reported no changes or new complaints and advised she felt no improvements

since being prescribed Zoloft although she did advise she had no suicidal or homicidal ideations. (Tr.

p. 448). At the February visit, Ms. Harless increased Claimant’s Sertraline dosage to 50 mg/day. (Tr.

p. 450). Then, in March 2013, Claimant appeared again to report that her antidepressant was not

working and advise that she wanted to discuss the possibility that she suffered from bipolar disorder.

(Tr. p. 454). Claimant noted she thought her Zoloft prescription needed to be increased and advised

she had considered the possibility of bipolar disorder based on her therapy sessions which she

participated in every two weeks. Id. In response, Ms. Harless increased Claimant’s dosage of

Sertraline to 100 mg/day. (Tr. p. 456). In April 2013, Claimant appeared before Ms. Harless and

advised that the increased dosage of Sertraline made Claimant feel much better. (Tr. p. 458).

Thereafter, in June 2013, Claimant again appeared before Ms. Harless to discuss changing her

antidepressant noting stressors at home and to report her concern that her current regimen was not

controlling her depression or anxiety. (Tr. p. 460). In response, Ms. Harless prescribed Claimant

CeleXA 20 mg/day for depression. (Tr. p. 462). Claimant later appeared in July 2013 for a follow up

after increasing her CeleXa dosage to 40 mg/day, and Claimant advised the new regimen was working

well. (Tr. p. 463). The July change was the last modification in dosage contained in Claimant’s

records from Reliant Family Health.

                                  Claimant’s Education Records

       Claimant’s school records were provided by Union County High School. (Tr. p. 322-423).

Those records indicate that Claimant required an Individualized Education Plan (“IEP”) throughout

her years in school and graduated high school with a special education diploma. Id. These records are

voluminous and much of the information is repetitive and/or duplicative; therefore, the Court will

summarize some of the more notable information contained therein. The records contain an evaluation

of Complaint’s abilities completed by Stuart W. Turner, Claimant’s math resource class teacher for

two years. Id. Mr. Turner opined that Claimant was able to do the math work he taught in class and


Case 3:19-cv-00524-CRW Document 22 Filed 04/07/21 Page 13 of 23 PageID #: 771
that he believed she should be able to perform unskilled labor. (Tr. p. 324-325). At the same time, he

stated that Claimant’s behavior issues prevented her from learning and focusing on schoolwork and

that she should not handle money. Id.

        Claimant’s school records also include a psychological evaluation that was performed in 2003

by Nancy McLees Crabtree, Ed. S., NCSP, a school psychologist when Claimant was nine years of

age. (Tr. p. 329, 332). Dr. Crabtree noted that Claimant was having difficulty in all academic areas,

including attaining readiness skills in kindergarten. (Tr. p. 330). She further noted that Claimant had

been certified as a learning-disabled student in 2000. Id. Dr. Crabtree also documented that Claimant

was experiencing behavioral problems and had a very high activity level and difficulty controlling

impulsive tendencies as well as difficulty relating to her peers, tending to try to control other students.

Id. There was a note that her ability to attend and focus had improved somewhat and that she appeared

to be more motivated. Claimant was noted to have difficulty with math, reading, written expression,

organization and completing tasks timely. Id.

        Dr. Crabtree’s report also notes that Claimant’s regular classroom teacher noted that Claimant

required significant modifications to complete assigned tasks and that she had provided abbreviated

assignments because Claimant experienced difficulty retaining previously learned information and

would become frustrated when she could not do assigned work. (Tr. p. 331). The resource teacher

noted that Claimant tended to give up when she could not complete assigned tasks. Id. The teachers

did note that the reported behavior was a significant improvement from what it had been two years

earlier. Id. T-CAP testing for Claimant indicated that she was in the 3rd percentile. Id. Dr. Crabtree

noted that her testing revealed that Claimant was functioning within the borderline intelligence range.

(Tr. p. 333).

                                        Claimant’s Testimony

        During the hearing before the ALJ, Claimant testified that she was single, had two children

and lived with her uncle and aunt, her cousin and her cousin’s two children. (Tr. p. 35). While


Case 3:19-cv-00524-CRW Document 22 Filed 04/07/21 Page 14 of 23 PageID #: 772
Claimant had two children, she testified that her oldest child had been adopted and did not live with

her, while her six-month old did reside with her. (Tr. p. 35). Claimant testified that her uncle and aunt

pay for the household expenses but that she did receive food stamps and Families First benefits. (Tr.

p. 36). She stated that she had never had a driver’s license, noting that her uncle provided

transportation when she had somewhere to go and in fact had accompanied her to the hearing. (Tr. p.

37).

        Claimant was asked about her height and weight and she noted that she was 5’ 2” tall but

wasn’t sure of her weight although she thought it was about 240 lbs. Id. She also testified that she had

a high school diploma but had taken special education classes. Id. Claimant admitted that she had

difficulty with math in school but was unsure of what other subjects were problems for her. (Tr. p.

38). When asked about whether she was able to handle her own finances, Claimant stated that she

had to have help. (Tr. p. 38). Claimant was also asked about any jobs she had previously held. Id.

Claimant testified that she worked at an Express Inn as a housekeeper in 2016 for a short time but

was fired because she did not get along with most of the people and her boss said that he did not like

the way she worked and that she had a horrible attitude. Id. Claimant recalled that her boss and hotel

guests cussed at her “a lot,” and that her boss told her co-workers daily that she was not cleaning the

rooms properly. (Tr. p. 38-39, 50). She did explain that she probably only had to redo rooms every

other day. (Tr. p. 50).

        Claimant also testified that she had worked part-time for a couple of months at World’s Fair

Park cleaning up at events and changing the trash but could not do the work because she was walking

all the time which was difficult because she had spina bifida and her knees were deteriorating so her

back “and stuff was hurting a lot.” (Tr. p. 39). Lastly, she said that she had worked for a call center

where she called people from her computer and tried to get them to sign up for a campus tour with

ITT, as best she could recall. (Tr. p. 39-40). Claimant noted that while working, she had some panic

and anxiety attacks. (Tr. p. 52).




Case 3:19-cv-00524-CRW Document 22 Filed 04/07/21 Page 15 of 23 PageID #: 773
       When Claimant was asked why she thought she could not work full time, she stated that she

does not get along well with others, gets upset easily, and does not do well in crowds of people with

her defining a crowd as 4-5 people. (Tr. p. 40-41). She further advised that she has panic attacks and

said that she had last had one right before her son was born (which would have been about six months

prior to the hearing, given the age of her son). Claimant stated that the panic attacks last from 10 to

30 minutes. Id. When asked about how she deals with issues of becoming upset with others, Claimant

noted that she generally walked away and tried to stay away from people. (Tr. p. 41). She also testified

that she did not go out by herself and does not leave the house much unless it involves doctor’s

appointments for herself or her son or going with her family to the grocery store or to pay bills. (Tr.

p. 45). Claimant also explained that while pregnant with her son she had panic attacks while at Sam’s

Club with her family and while trying to eat a meal with her family at Hardee’s. (Tr. p. 45, 52). As a

result of the incident at Hardee’s, Claimant said that her family does not go inside restaurants to eat

anymore. (Tr. p. 52). Notably, Claimant had not yet begun taking the mental health medications she

was taking at the time of the hearing when these panic attacks occurred. (Tr. p. 53).

       Claimant testified that she was receiving treatment at Cherokee Mental Health with therapy

taking place about every three weeks and meetings for her medication occurring roughly every other

month. Id. She also noted that she did not generally have time for physical health appointments

because of her son’s need for treatment. (Tr. p. 42-43). Claimant reported that DCS was “watching”

her as it related to her son and that she had two different types of in-home services, with one being

provided monthly and a second being provided on a weekly basis. Id. While Claimant advised that

she was able to care for her son, she also stated that she received significant help from her aunt and

uncle in caring for him. (Tr. p. 43). Apparently, DCS became involved with regard to Claimant’s son

because she tested positive for marijuana during her pregnancy, which Claimant noted she used before

knowing that she was pregnant because it helped with her anxiety and further stated that DCS had

closed its case file as to that issue. (Tr. p. 47). Claimant further stated that the reason for her anxiety

and depression was that DCS took her first child from her, referring to her daughter that by the time



Case 3:19-cv-00524-CRW Document 22 Filed 04/07/21 Page 16 of 23 PageID #: 774
of the hearing had been adopted by third parties that Claimant did not know. (Tr. p. 48-49). Claimant

understood that the person who performed her evaluation in relation to her daughter had determined

that she was mentally retarded, which factored into the judge’s reason for not giving her daughter

back to her. (Tr. p. 48).

III.    ANALYSIS

        The overarching issue for review is whether the ALJ’s decision is supported by substantial

evidence. Claimant argues that the ALJ’s erred in determining that Claimant does not have an

impairment or combination of impairments that meets or medically equals the severity of one of the

listed impairments. Specifically, Claimant alleges that she meets the criteria of Listing 12.05B

(Intellectual Disorder). Claimant further contends that the ALJ erred by assigning Claimant a

moderate limitation with regard to concentrating, persisting, or maintaining pace and understanding,

remembering, or applying information. Additionally, Claimant states the ALJ’s RFC determination

is “inconsistent with the records and is not substantially supported by the evidence contained therein.”

[Doc. 16, p. 7].

    a. The ALJ’s Determination That Claimant Does Not Have an Impairment or
       Combination of Impairments that Meets or Medically Equals a Listed Impairment

        The ALJ evaluated Claimant under the criteria of listings 12.04 (depressive, bipolar and

related disorders) and 12.11 (neurodevelopmental disorders) and determined that Claimant did not

meet or medically equal the criteria of either listing. (Tr. p. 18). Claimant takes the position that,

based upon her specific impairments and limitations, the ALJ should have evaluated Claimant as to

listing 12.05 (Intellectual Disorder) and that she meets the criteria for listing 12.05B.

        Whether evaluating Claimant under listing 12.04, 12.11 or 12.05, the ALJ is called upon to

evaluate whether Claimant has any limitations in understanding, remembering, or applying

information as well as whether she has any limitations in concentrating, persisting or maintaining

pace. When the ALJ evaluated Claimant’s ability to understand, remember and persist pursuant to

listings 12.04 and 12.11, she found Claimant be moderately limited. (Tr. p. 18). As her sole support



Case 3:19-cv-00524-CRW Document 22 Filed 04/07/21 Page 17 of 23 PageID #: 775
for this proposition, the ALJ stated that Claimant had no difficulty in following one and two-step

instructions at medical encounters or describing her work history; however, the ALJ did not reference

any of the evidence of record which caused her to form this opinion. Id. The Court does note that

when testifying before the ALJ, Claimant was able to recall some information regarding her

unsuccessful attempts to work in the past3. (Tr. p. 38-40, 50, 52).

         The ALJ also found that Claimant was only moderately limited in her ability to concentrate,

persist and maintain pace. (Tr. p. 18). In support of this finding, the ALJ stated that Claimant manages

her own legal, medical, and financial affairs and is the primary caregiver for a premature newborn.

Id. The ALJ provides no explanation from the record for how she reached her conclusions that

Claimant performs such tasks and fails to explain why directly contradictory evidence in the record

is discounted.

         Specifically, as reflected above, numerous portions of the record support the conclusion that

Claimant cannot and does not handle her own financial affairs. For example, both Dr. Wike and Dr.

Spjut concluded that Claimant was incapable of managing her own finances and Claimant testified

during the administrative hearing that she needed help with her personal finances. (Tr. p. 38, 429,

534). Also of note, while the ALJ cited to the opinion provided by Claimant’s resource math teacher

from high school stating that Claimant was able to perform the work in his class and should be able

to now be employed, she does not mention his statement that Claimant’s behavior issues prevented

her from learning and focusing on schoolwork and that she should not handle money. (Tr. p. 324-

325).

         Additionally, while the ALJ references that Claimant was able to obtain an Order of Protection

for herself in support of her ability to handle her own legal affairs, the ALJ does not point to any


3
  Claimant took the position in her brief that the ALJ erred in concluding that Claimant had no difficulty in describing
her work history because she had no work history to describe; however, Claimant had attempted to work at three jobs in
the past which she described during the hearing. The mere fact that these were unsuccessful attempts at work that did not
qualify as substantial gainful activity do not prevent them from constituting “work history” as the term was used by the
ALJ in this portion of her findings.


Case 3:19-cv-00524-CRW Document 22 Filed 04/07/21 Page 18 of 23 PageID #: 776
information in the record as to how the fact that a Court issued Claimant this order supports such a

conclusion. Of further note, Claimant engaged in a year-long battle with DCS for custody of her oldest

child, which she ultimately lost with the end result being that Claimant’s child was adopted by

unrelated third parties. (Tr. p. 552). Claimant indicated that this was in significant part as a result of

her intellectually functioning, an assertion supported by the evaluation records of Dr. Wilson outlined

above. (Tr. p. 655, 657-658). While the record does establish that Claimant has custody of her son,

the record also demonstrates that Claimant receives significant assistance in caring for him from the

family members with whom she resides and has been monitored by DCS. (Tr. p. 42-43). She has also

been provided with in-home services to assist her in parenting. Id. The ALJ makes no mention of the

parenting assistance provided to Claimant.

       The Court also observes that Claimant’s medical records and evaluative reports summarized

above include multiple references to Claimant’s limitations in concentrating, persisting and

maintaining pace. (Tr. p. 38-39; 50; 552-568). In fact, Claimant’s educational records, which ALJ

gives little mention, make it clear that these functions have been challenges for Claimant since her

elementary education days. (Tr. p. 322-423). Moreover, the records of Cherokee Health Systems

indicate current and significant issues with Claimant’s functioning in these areas. (Tr. p. 539-657).

       In determining whether the ALJ properly assessed Claimant’s limitations in these areas, the

Court must evaluate whether substantial evidence supports the ALJ’s conclusions. “Substantiality of

the evidence must be based upon the record taken as a whole.” Garner v. Heckler, 745 F.2d 383, 388

(6th Cir. 1984) (citing Allen v. California, 613 F.2d 139, 145 (6th Cir. 1980)). The substantiality of

the evidence must take into account whatever in the record fairly detracts from its weight and does

not permit a decision to be focused and based upon some evidence while disregarding other pertinent

evidence in the record. Id.; see also Beavers v. Secretary of Health, Education and Welfare, 577 F.2d

383, 387 (6th Cir.1978), Hephner v. Mathews, 574 F.2d 359, 362 (6th Cir.1978). The substantiality

test is not satisfied if the decision is based upon only some evidence in the record and ignores or fails

Case 3:19-cv-00524-CRW Document 22 Filed 04/07/21 Page 19 of 23 PageID #: 777
to resolve a conflict created by countervailing evidence. See Rogers v. Sec. of Health and Human

Svs., 786 F.2d 1166 (6th Cir. 1986); see also Brothers v. Colvin, 233 F. Supp. 3d 320, 328 (N.D.N.Y.

2017) (finding error where the ALJ failed to address substantial evidence contrary to her conclusion

regarding claimant’s functioning, such as claimant’s learning disability and attendance of special

education classes and inability to handle funds).

       The Commissioner argues that the ALJ’s determinations were proper because there is a lack

of objective evidence supporting Plaintiff’s asserted mental impairment and cites Stanoski v. Astrue,

532 F. App’x 614 (6th Cir. 2013) in support of this contention. In Stanoski, the claimant alleged

mental impairments that affected her on a daily basis, evidenced by crying spells and low energy but

there was “no objective medical evidence to support these complaints.” 532 F. App’x at 619. The

Stanoski Court found the ALJ did not err in failing to accept the subjective complaints of claimant in

the absence of supporting objective medical evidence. Id. Here, unlike in Stanoski, the record does

include objective medical evidence of Claimant’s alleged mental impairments, including evaluations

by multiple mental health professionals, Claimant’s education records, and the results of numerous

psychological tests, with these records dating all the way back to Claimant’s early childhood years.

The ALJ simply failed to address the existence of most of this evidence in her determination.

        As an initial matter, the Court observes that an ALJ’s decision is not subject to reversal even

where there is significant evidence in the record to support a conclusion other than the one reached.

Kyle v. Comm’r of Soc. Sec., 609 F.3d 847, 854-855 (6th Cir. 2010). At the same time, in the case at

hand, the Court notes that the ALJ’s step-three analysis is almost entirely devoid of any reference to

Claimant’s negative assessment results or medical opinions. Instead, the ALJ simply makes the bare-

bones conclusion that Claimant manages her own financial, medical and legal affairs and is the

primary caregiver for her son without any significant explanation or support for this conclusion and

without referencing why information contained in the record which contradicts these conclusions

should not be provided weight. [If] the reasons given by the trier of fact do not build an accurate and

Case 3:19-cv-00524-CRW Document 22 Filed 04/07/21 Page 20 of 23 PageID #: 778
logical bridge between the evidence and the result” the decision cannot stand.               Parham v.

Commissioner of Social Security, No. 1:19-CV-2236, 2021 WL 408998 at *2 (N.D. Ohio Feb. 5,

2021) (citing Fleischer v. Astrue, 774 F.Supp.2d 875,877 (N.D. Ohio 2011)). The ALJ may well have

had proper reasons for reaching the conclusions that she did as to Claimant’s ability to understand,

remember, and apply information as well as to concentrate, persist and maintain pace; however,

because she did not cite to evidence in the record to support these conclusions and did not address

why she failed to credit the substantial evidence in the record contradicting the conclusions, the Court

cannot find that the ALJ provided the necessary “accurate and logical bridge.” As a sister jurisdiction

has aptly noted in a case with significant similarities to the instant action, such unexplained

conclusions in direct contradiction to evidence of record cannot be supported by substantial evidence.

See Lataures L. v. Comm’r of Soc. Sec., No. 4:18-CV-00067, 2020 WL 2066756, at *5 (W.D. Va.

Mar. 27, 2020), report and recommendation adopted, No. 4:18-CV-00067, 2020 WL 2065872 (W.D.

Va. Apr. 29, 2020) (finding error where the longitudinal evidence of record bore directly on

claimant’s overall ability to function independently, appropriately, and effectively and undermined

the ALJ’s otherwise unexplained assessment of claimant’s functioning).

       Additionally, while this Court may not resolve conflicts in evidence or decide questions of

 credibility, it is appropriate for the Court to look to portions of the record the ALJ did not discuss

 or cite when assessing whether a decision is supported by substantial evidence. See Bass v.

 McMahon, 499 F.3d 506, 509 (6th Cir. 2007); Walker v. Sec’y of Health & Human Servs., 884

 F.2d 241, 245 (6th Cir. 1989). Given the volume of evidence in the record which appears to

 contradict the findings made by the ALJ and the limited explanation provided by the ALJ for

 reaching the conclusions she did, the Court finds that the ALJ failed to take into account the record

 as a whole in making her determination and as such, the matter must be remanded to the

 Commissioner for further consideration.




Case 3:19-cv-00524-CRW Document 22 Filed 04/07/21 Page 21 of 23 PageID #: 779
       While the Court acknowledges Claimant’s contention that the ALJ further erred in not

 evaluating her pursuant to listing 12.05B, the Court need not reach that issue as it has concluded

 that the matter must be remanded because the ALJ’s conclusions as to Claimant’s ability to

 understand, remember, and apply information as well as to concentrate, persist and maintain pace

 were not supported by substantial evidence. Upon remand, the Commissioner will have an

 opportunity to reconsider whether Claimant should also be evaluated under this listing.

   b. ALJ’s RFC Determination

       Finally, Claimant argues that the ALJ’s determination of her RFC is inconsistent with the

record and not supported by substantial evidence. The Court need not address this argument as this

matter is being remanded for further consideration on other grounds. Additionally, by generally

alleging the RFC determination was inconsistent with the record without alleging specific error by

the ALJ, Claimant effectively asked the Court to reweigh the evidence which is beyond the scope of

this Court’s review. See Cox v. Benefits Rev. Bd., 791 F.2d 445, 446 (6th Cir. 1986) (stating a general

contention without raising specific allegations of error by the ALJ is equivalent to a request to

reweight the evidence of record).


       IV.     CONCLUSION

       After a careful review of the entire record in this cause, the Court finds that the ALJ did not

take into account all evidence of record in determining whether Plaintiff’s impairments meet or

medically equal the severity of a listed impairment and the ALJ’s step-three conclusions appear to be

inconsistent with the record as a whole. For these reasons, Plaintiff’s motion for judgment on the

pleadings [Doc. 15] is GRANTED and the Commissioner’s motion for summary judgment [Doc. 18]




Case 3:19-cv-00524-CRW Document 22 Filed 04/07/21 Page 22 of 23 PageID #: 780
is DENIED. Pursuant to 42 U.S.C. § 405(g), the case is REMANDED for further consideration

consistent with this Amended Memorandum Opinion and Order.

      SO ORDERED:

                                               s/Cynthia Richardson Wyrick
                                               UNITED STATES MAGISTRATE JUDGE




Case 3:19-cv-00524-CRW Document 22 Filed 04/07/21 Page 23 of 23 PageID #: 781
